Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  ALLOWANCE
                                         EXAMINER'S AMENDMENT
1.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

   The application has been amended as follows:
    - Replace claim 1 in its entirety with the following:
      -- 1. (Currently Amended) A heat source unit comprising: a casing comprising a bottom frame; a pair of mounting feet; the bottom frame that is disposed on and bridges the pair of the mounting feet; rubber vibration-proofing sheets that are disposed between the bottom frame and the mounting feet and space the bottom frame apart from the mounting feet; and a plurality of struts that extend upward from the mounting feet, wherein the mounting feet have wall portions that extend upward higher than at least one edge of the bottom frame, and all of the struts are anchored to the mounting feet without being anchored to the bottom frame. -- 


2.    Claims 1 and 3-4 are allowable while 2 is cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a mounting feet have wall portions that extend upward higher than at least one edge of the bottom frame, and all of the struts are anchored to the mounting feet without being anchored to the bottom frame.  

4.      Closest prior art: Hongfei et al. (CN 204438381) discloses a heat source unit (a heat source air-conditioner water unit; refer to Fig. 1) comprising: a casing (casing including surrounding panels 6, 9, the supporting bottom plate 5 and frames 11; Fig. 1) comprising a bottom frame (5, support plate; Fig. 1); mounting feet (i.e. a feet including chassis 3, chassis hoisting plate 11 and pad 8, refer to Fig. 1) attached to the bottom frame (attached via rubber pad 7 as shown in Fig. 1); vibration-proof portion (7, rubber pad interpreted as vibration-proofing portion) that are disposed between the bottom frame (5) and the mounting feet (3/11/8) and space the bottom frame (5) apart from the mounting feet; and a plurality of struts that extend upward from the mounting feet, wherein the bottom frame (5) includes a surface (surface of support plate 5) exposed to an external environment of the casing (as can be seen in Fig. 1), and all of the struts are anchored to the mounting feet without being anchored to the bottom frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably                                                 
                                                       Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763